
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 256
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Peters (for
			 himself, Mr. Young of Florida,
			 Ms. Lee of California, and
			 Mr. Bartlett) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  week of May 8, 2011, through May 14, 2011, as Williams Syndrome Awareness
		  Week.
	
	
		Whereas Williams syndrome is a rare genetic condition that
			 is present at birth, affects more than 25,000 individuals in the United States,
			 and is characterized by lifelong medical problems, including cardiovascular
			 disease, developmental delays, and learning disabilities;
		Whereas the Williams Syndrome Association (WSA), founded
			 in 1982, is a nonprofit organization and the most comprehensive resource for
			 people and families living with Williams syndrome as well as for doctors,
			 researchers, and educators;
		Whereas through its efforts, from raising public
			 awareness, to funding critical new research, and providing valuable information
			 and support to families, the WSA has improved the quality of life and futures
			 of those affected by Williams syndrome;
		Whereas to generate awareness about Williams syndrome and
			 raise funding for critical WSA programs and initiatives, the WSA has organized
			 Williams Syndrome Awareness Week which includes the Walk for Williams and will
			 encompass 45 walks across 30 States;
		Whereas the WSA and the families and friends of those with
			 Williams syndrome should be commended for their hard work, compassion, and
			 courage for educating the country about this rare disorder; and
		Whereas the week of May 8, 2011, through May 14, 2011,
			 would be an appropriate week to designate as Williams Syndrome Awareness Week:
			 Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of Williams Syndrome Awareness Week.
		
